Citation Nr: 1733053	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-32 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent disabling for bilateral tinnitus, to include on an extraschedular basis.

2.  Entitlement to an initial disability rating in excess of 30 percent disabling for status post right knee replacement with scar.

3.  Entitlement to a disability rating in excess of 10 percent disabling for degenerative arthritis of the lumbar spine.

4.  Entitlement to a compensable disability rating for bilateral high hearing loss.

5.  Entitlement to a compensable disability rating for hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to May 1952, July 1952 to July 1956, and from October 1956 to July 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2015).

For the reasons noted below, the issues currently on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In this case, the Board finds a Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination where it is deemed necessary to make a decision on the claim.

In the July 2017 Informal Hearing Presentation submitted by the Veteran's representative on his behalf, it was argued that the Veteran feels the severity of his disabilities have worsened since the last examinations in November 2015.  As such, these claims must be remanded in order to afford the Veteran new examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Further, the Board finds that new examinations are required for the claims of increased ratings for the right knee replacement with scar, and lumbar spine disabilities.  During the pendency of his appeal, in Correia v. McDonald, 28 Vet. App. 158, 170 (2016), it was held that a VA examination evaluating the severity of a joint disability must record the results of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  Inasmuch as the November 2015 VA examinations are not in compliance with Correia, these matters must be remanded for a new examination.

Finally, on remand, records of VA treatment relevant to this claim should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all outstanding relevant VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.  Any negative responses should be in writing and associated with the claims file. 

2.  Notify the Veteran he may submit statements from himself and others who have first-hand knowledge of the nature and extent of his in-service and post-service tinnitus, hearing loss, right knee, lumbar spine, and hemorrhoidectomy disability symptoms.
 
3.  After the above development, schedule the Veteran for examination(s) to determine the current nature and severity of his claimed disabilities.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report. 

a)  Regarding the lumbar spine disability, full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b)  Regarding the right knee disability, full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner is also asked to describe any instability or subluxation. 

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


